DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 are pending. Claim 9 is withdrawn. Claims 1-8 and 10-12 are presented for examination.

Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/16/2022.
Applicant's election with traverse of Group I in the reply filed on 5/16/2022 is acknowledged.  The traversal is on the ground(s) that the newly amended claims recite a special technical feature.  This is not found persuasive because as outlined in the 35 U.S.C. 103 rejections below this common technical feature fails to become a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 12 is objected to because of the following informalities: The Structure (A) is blurry and it is hard to read the subscripts, a clean structure should be provided.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites maintaining a Cation:Anion Ratio. However, it is unclear as to where this ratio is maintained. For example, is the ratio being maintained in the aqueous solution, in the aqueous polyurethane dispersion, in the modified textile component or in the modified textile component after precipitating the polyurethane? Therefore, claim 6 is indefinite as it is unclear exactly how this ratio is intended to limit the claim. For examination purposes, the claim has been interpreted as “during impregnating the cation:anion ratio is from 0.1 to 10” as supported by Applicant’s specification at paragraph 00118.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irnich et al. (U.S. PGPUB No. 2014/0302734) in view of Bhattacharjee et al. (U.S. PGPUB No. 2015/0284902) and Iihara et al. (WO 2014/077403, of which reference is made to the provided English translation).

I.	Regarding claims 1-5, 7 and 10-12, Irnich teaches a process for forming a synthetic leather (0184) comprising: contacting a textile with an aqueous solution of a modified cellulose (claim 16), where the cellulose may be a hydroxyethylcellulose polymer (claim 20) which forms a modified textile after drying (0191); impregnating the modified textile with an aqueous polyurethane dispersion (claim 16); and then precipitating the polyurethane in the modified textile using an organic onium salt rather than a free inorganic salt (claim 16). Irnich additionally teaches that the aqueous solution of cellulose and the polyurethane dispersion may be free of an organic solvent (see 0009 and 0186-0189). Irnich fails to teach that the polyurethane is externally stabilized with a sulfonate surfactant or that the cellulose is a cationic hydroxyethylcellulose comprising a quaternary ammonium group.
	First, Bhattacharjee teaches forming a polyurethane dispersion for treating textiles for preparing synthetic leathers (abstract). Bhattacharjee teaches the polyurethane dispersions being externally stabilized with a surfactant (0021) and that the surfactant may be preferably an anionic sulfonate surfactant (0070-0071). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Bhattacharjee’s externally stabilized dispersion for Irnich’s polyurethane dispersion or alternatively simply adding Bhattacharjee’s sulfonate surfactant to externally stabilize Irnich’s polyurethane dispersion. One would have been motivated to make this modification to stabilize any air bubbles in the mixed/frothed polyurethane dispersion (0070).
	Second, Iihara teaches using a cationized cellulose, such as UCARE JR-400 (see cationized cellulose section, page 11, and note that UCARE JR-400 is a hydroxyethylcellulose polymer comprising a quaternary ammonium cation that has the structure (A) and a molecular weight in the range as claimed in claim 4, as evidence see Applicant’s specification at paragraph 0065) for treatment of textiles (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute UCARE JR-400 (a cationic hydroxyethylcellulose) for Irnich’s hydroxyethylcellulose. One would have been motivated to make this modification as the inclusion of this type of hydroxyethylcellulose is a known conventional additive (see Iihara at page 11) and quaternary ammonium groups are well known as antibacterial agents due to their biocidal activity.

II.	Regarding claims 6 and 8, Irnich in view of Bhattacharjee and Iihara teach all the limitations of claim 1, but fail to teach the cation:anion ratio and the amount of polyurethane in the synthetic leather. However, these variables are result-effective variables, as altering the amount of polyurethane in the synthetic leather or the ratios will alter the feel of the fabric. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

Conclusion
	Claims 1-12 are pending.
	Claim 9 is withdrawn.
	Claim 1-8 and 10-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
September 23, 2022Primary Examiner, Art Unit 1717